In the
United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 02-1515
LINDA SIMS,
                                                  Plaintiff-Appellant,
                                  v.

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,
                                                 Defendant-Appellee.
                           ____________
             Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
               No. 01 C 159—Sarah Evans Barker, Judge.
                           ____________
     ARGUED AUGUST 6, 2002—DECIDED OCTOBER 4, 2002
                           ____________


  Before POSNER, EASTERBROOK, and MANION, Circuit Judges.
  MANION, Circuit Judge. Linda Sims appeals from the
district court’s order upholding the denial of her applica-
tions for disability insurance benefits (“DIB”) and supple-
mental security income (“SSI”) by the Social Security
Administration (“SSA”). Sims contends that the decision
by the Administrative Law Judge (“ALJ”) is not supported
by substantial evidence because the ALJ ignored or mis-
stated significant medical findings in the record. We affirm
the district court’s judgment.
2                                              No. 02-1515

                     I. Background
  Sims was born in 1952 and has a high school equivalent
education. In the early 1990’s she worked as a cashier, but
stopped working in July 1995, allegedly because of migraine
headaches, hypertension, difficulties concentrating, mem-
ory problems, anxiety, depression, shortness of breath, and
chronic pack pain. Despite those problems, Sims worked
at home in 1996 and 1997 as a part-time telemarketer.


A. Sims’s Physical Impairments
  Sims was first diagnosed with hypertension in October
1995 after complaining of migraine headaches and blurred
vision. A doctor at Wishard Memorial Hospital (“Wishard”)
in Indianapolis noted Sims’s elevated blood pressure and
prescribed anti-hypertensive medication. A week later the
doctor noted that Sims’s blood pressure had “greatly im-
proved,” and Sims reported a decrease in headaches. Sims
stopped taking her medication two months later because
she allegedly could not afford the cost. In December 1996
Dr. Eugena Burrow documented Sims’s elevated blood
pressure and encouraged Sims “to follow up for appropri-
ate treatment of her blood pressure.” Sims did not receive
any treatment until September 1997, when Dr. Kendrick
Henderson noted her elevated blood pressure and pre-
scribed anti-hypertensive medication. In the following
months Sims’s blood pressure remained high, and nu-
merous medical reports indicate that Sims often did not
take her medication as prescribed.
  Sims went to the emergency room three times in April
1998 and once in August 1998, each time due to syncope
(fainting). Sims’s examination in August for syncope in-
cluded a computed tomography (“CT”) scan of her brain,
No. 02-1515                                                       3

which, according to Dr. Stacy Greenspan, revealed “gen-
eralized atrophy” and “focal areas of decreased attenuation”
                                                   1
that were consistent with old lacunar infarcts. The CT
scan, however, revealed no acute abnormalities. Her dis-
charge summary opined that the syncope episodes were
most likely due to dehydration.
  Sims’s kidney problems were first recognized in May
1998 when she underwent a renal scan for her elevated
      2
renin level. Dr. Henderson noted that the scan did not
reflect the location of Sims’s right kidney. During Sims’s
hospitalization a few months later for syncope, a CT scan
revealed a normal left kidney and a small right kidney
that appeared to “function somewhat symmetrically” with
the left kidney. The discharge summary concluded that
Sims’s “small kidney may be contributing to blood pressure
problems and even syncope” and that her “[i]ncreased
renin may be due to possible renal artery stenosis of the
               3
right kidney.” The following month Dr. Hee-Myung Park
concluded that a renal scan revealed a decrease in Sims’s
left kidney function from the previous May as well as a
nonfunctioning right kidney. In early 1999 Dr. Harold
Lenett noted that Sims’s right renal arteries were com-
pletely occluded and that she had a single left renal artery


1
  A lacunar infarct is a small lesion in the brain caused by a
deficiency of blood circulation to the area. W.B. Saunders
Co., Dorland’s Illustrated Medical Dictionary 894-95, 956 (29th ed.
2000).
2
  Renin is an enzyme formed by the kidneys that is instrumen-
tal in controlling blood pressure. Merck Research Laboratories,
The Merck Manual of Medical Information 695 (1st ed. 1997).
3
  Renal artery stenosis is the narrowing of renal arteries so
that renal functioning is impaired. Dorland’s, supra note 1 at 1698.
4                                                  No. 02-1515

with mild stenosis, which was “probably not clinically
significant.” Despite these kidney problems, Sims’s high-
                           4
est serum creatinine level was 1.4 mg/dL—only slightly
higher than the normal range of 0.6-1.2 mg/dL. See The
Merck Manual, supra note 2 at 1375.
  At the request of the state agency, Dr. Angel Ablog ex-
amined Sims in May 1998. Dr. Ablog noted Sims’s hyper-
tension, found no problems with motor functioning, and
reported that Sims’s “gait [wa]s strong, steady, and fair.”
The following September, Dr. Henderson examined Sims
and diagnosed hypokalemia (low potassium concentra-
tion in the blood) and severe hypertension related to
renal artery stenosis. He concluded that Sims’s hyperten-
sion and hypokalemia were controllable with treatment
and warned Sims to avoid heavy lifting and strenuous
activities until her potassium and blood pressure were
normalized.


B. Sims’s Mental Impairments
  In February 1998 psychologist J. Mark Dobbs examined
Sims at the request of the state agency. He diagnosed
“Major Depression, recurrent, mild” and “Panic disorder
with agoraphobia (agoraphobia mild).” He noted Sims’s
poor concentration, but described her as cooperative and
oriented. Dr. Dobbs documented no motor or neurological
impairments, but noted that Sims complained of frequent
headaches. Dr. Dobbs assigned Sims a Global Assessment




4
  Excretion rates of creatinine are used as diagnostic indicators
of kidney function. Id. at 417.
No. 02-1515                                                     5
                           5
of Functioning (“GAF”) rating of 60. Three months later
Sims was assigned a GAF rating of 70.
  At the request of the state agency, psychologist Dr. Ste-
ven Herman evaluated Sims in December 1998. Sims
underwent numerous psychological tests, and Dr. Herman
concluded that Sims’s IQ of 72 was “within the borderline
range.” Sims’s reading, spelling, and arithmetic scores
were consistent with her IQ, but her performance on
                                                 6
the Halstead-Reitan Neuropsychological Battery showed
“very poor spatial memory” and “poor strategizing [sic]
skills.” Dr. Herman assigned Sims a GAF rating of 68.


C. Sims’s Applications for DIB and SSI
   In October 1997 Sims applied for DIB and SSI benefits,
but the SSA denied them. Sims then had a hearing before
an ALJ at which she and a vocational expert (“VE”) tes-
tified. At the hearing Sims recounted her medical problems
and testified that although she rarely socialized with oth-
ers, she drove approximately fifteen miles a week, went
grocery shopping, did her laundry, attended church


5
   The GAF scale reports a “clinician’s assessment of the indi-
vidual’s overall level of functioning.” American Psychiatric As-
sociation, Diagnostic & Statistical Manual of Mental Disorders
30 (4th ed. 1994). A GAF score of 60 reflects moderate symptoms
or “moderate difficulty in social, occupational, or school func-
tioning.” Id. at 32. A GAF score of 61-70 reflects mild symp-
toms or “some difficulty” in those areas, but the individual “gen-
erally function[s] pretty well.” Id.
6
  The Halstead-Reitan Neuropsychological Battery is a set of
“neuropsychological tests . . . used to study brain-behavior
functions including determining the effects of brain damage
on behavior.” Stedman’s Medical Dictionary 194 (27th ed. 2000).
6                                             No. 02-1515

every other week, fed and dressed herself, and cooked
dinner. She also admitted that her medication calmed
her and lowered her blood pressure.
   After hearing the testimony, the ALJ denied Sims’s
claims using the familiar five-step analysis. See 20 C.F.R.
§§ 404.1520, 416.920; Bowen v. Yuckert, 482 U.S. 137,
140-42 (1987); Dixon v. Massanari, 270 F.3d 1171, 1176 (7th
Cir. 2001). The ALJ was satisfied at Step 1 that Sims had
not engaged in substantial gainful activity since her on-
set date of July 27, 1995, even though she had worked as
a part-time telemarketer in 1996 and 1997. The ALJ then
concluded that Sims satisfied Step 2 because she had a
combination of severe impairments, including hyperten-
sion, kidney disease, anemia, lacunar infarcts, border-
line intellectual functioning, and depression. At Step 3,
however, the ALJ concluded that those impairments,
considered alone or in combination, did not meet or
equal in severity any listed impairment presumed severe
enough to preclude gainful work. See 20 C.F.R. Pt. 404,
Subpt. P, App. 1; 20 C.F.R. §§ 404.1520(d), 416.920(d).
Thus, the ALJ moved to Step 4 and, based on the testi-
mony of the VE, concluded that Sims was unable to per-
form her past relevant work. Finally, the ALJ considered
Sims’s residual functional capacity (“RFC”) under Step 5
to determine if other work existed that Sims could per-
form. See 20 C.F.R. §§ 404.1520(f), 416.920(f). The ALJ
concluded that Sims could perform “simple and repetitive
light work (standing and walking for at least six hours
per day, with maximum lifting of twenty pounds and
frequent lifting of ten pounds) not involving unusual
stress, driving, work at unprotected heights, or operat-
ing dangerous moving machinery.” Relying on the testi-
mony of the VE, the ALJ found that approximately 8,600
such jobs—6,780 assembly jobs, 830 production worker
jobs, and 990 hand sorter jobs—existed in the state of
No. 02-1515                                                  7

Indiana. Accordingly, the ALJ denied Sims’s applica-
tions, and the Appeals Council denied Sims’s request for
review.


                        II. Analysis
  We will uphold the ALJ’s decision if it is supported
by substantial evidence, but will remand the case if the
decision contains legal error. Dixon, 270 F.3d at 1176.
Evidence is substantial when it is sufficient for a reason-
able person to conclude that the evidence supports the
decision. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000).
In reviewing the ALJ’s decision, we will not reweigh
the evidence or substitute our own judgment for that of
the Commissioner. Id.


A. Step 3 Determination
  Sims contends that her impairments are severe enough
for her to qualify automatically for benefits under Step 3.
She argues that she qualifies under listings 6.02 (impair-
ment of renal function), 11.04B (central nervous system
vascular accident), 12.02 (organic mental disorder), 4.03
(hypertensive cardiovascular disease), 12.04 (affective dis-
order), and 12.06 (anxiety related disorder). To be found
presumptively disabled, Sims must meet all of the crite-
ria for a listed impairment or “present medical findings
equal in severity to all the criteria for the one most simi-
lar listed impairment.” Sullivan v. Zebley, 493 U.S. 521, 530-
31 (1990) (emphasis in original).
  Sims first argues that she qualifies under listing 6.02
because of “left kidney-renal artery stenosis and right
kidney total dysfunction.” To qualify under listing 6.02,
a claimant must have an impairment of renal function
8                                              No. 02-1515

that either raises the claimant’s serum creatinine to 4.0
mg/dL or requires dialysis or a kidney transplant. See 20
C.F.R. Pt. 404, Subpt. P, App. 1, § 6.02. Because the record
does not indicate that Sims requires dialysis or a kidney
transplant, the ALJ analyzed Sims’s kidney problems in
terms of her serum creatinine levels. The ALJ then con-
cluded that Sims did not qualify under this listing because
her creatinine levels ranged from 1.1 to 1.4 mg/dL and
did not approach the threshold listing level of 4.0 mg/dL.
  Despite this failure to meet the threshold requirement,
Sims argues that the ALJ’s decision is not supported by
substantial evidence because he ignored or misstated
(1) Dr. Schauwecker’s report of “significant problems” in
her right kidney; (2) the discharge summary in August
1998 concluding that her “small kidney may be contribut-
ing to blood pressure problems and even syncope” and
that her “[i]ncreased renin may be due to possible renal
artery stenosis of the right kidney”; and (3) Dr. Park’s re-
port indicating a decrease in left kidney functioning and
a nonfunctioning right kidney. The ALJ’s failure to ad-
dress these specific findings, however, does not ren-
der his decision unsupported by substantial evidence be-
cause an ALJ need not address every piece of evidence
in his decision. See Diaz v. Chater, 55 F.3d 300, 308 (7th
Cir. 1995). The ALJ need only build “a bridge from the
evidence to his conclusion.” Green v. Apfel, 204 F.3d 780,
781 (7th Cir. 2000). Such a bridge is present here because
the ALJ acknowledged that Sims’s kidney problems were
severe and cited numerous medical reports (including
the 1998 discharge summary) showing that her serum
creatinine levels were well below the threshold listing lev-
el. Moreover, none of the evidence that Sims contends
the ALJ ignored or misstated establishes a disability un-
der listing 6.02. First, Dr. Schauwecker concluded mere-
ly that he could not identify a right kidney on the scan,
No. 02-1515                                              9

but later tests confirmed that Sims did have a small right
kidney. Additionally, neither the 1998 discharge sum-
mary nor Dr. Park’s report concluded that Sims’s kid-
ney problems raised her serum creatinine level above
4.0 mg/dL or required dialysis or a transplant. And Sims
does not explain why she believes her decreased kidney
functioning equals in severity the criteria under listing
6.02. Thus, Sims has not established that the ALJ’s con-
clusion lacked substantial evidence.
  Sims next argues that she qualifies under listing 11.04B
based on her “multiple lacunar-cerebral infarcts (strokes)
with numbness and decreased strength of the left upper
extremity.” This listing requires a central nervous sys-
tem vascular accident with “[s]ignificant and persistent
disorganization of motor function in two extremities,
resulting in sustained disturbance of gross and dexter-
ous movements, or gait and station,” lasting more than
three months post-vascular accident. See 20 C.F.R. Pt. 404,
Subpt. P, App. 1, § 11.04B. Sims contends that the ALJ’s
conclusion is unsupported by substantial evidence be-
cause the ALJ ignored Dr. Greenspan’s conclusion that
her CT scan showed “generalized atrophy” and “focal
areas of decreased attenuation” that were consistent with
old lacunar infarcts. But the ALJ acknowledged in his
Step 2 analysis that Sims had lacunar infarcts and cited
Dr. Greenspan’s report in his Step 3 analysis. Moreover,
the mere existence of old lacunar infarcts does not auto-
matically satisfy listing 11.04B because it provides no in-
sight to Sims’s motor functioning in two extremities. And
Sims does not even attempt to explain how her infarcts
meet or equal in severity the criteria of 11.04B.
  The ALJ, on the other hand, thoroughly analyzed the
criteria under 11.04B and correctly relied on Sims’s med-
ical reports to conclude that her impairments did not
10                                              No. 02-1515

meet or equal in severity the listed criteria. First, the ALJ
relied on Dr. Burrow’s conclusion that Sims did not
have significant motor functioning problems because
Sims had a full range of motion in her spine, shoulders,
elbows, wrists, hands, knees, ankles, feet, and hips. More-
over, she could stand on one leg, walk on heels and toes,
and tandem walk. The ALJ also cited Dr. Ablog’s conclu-
sion that Sims’s “gait [wa]s strong, steady, and fair.”
Additionally, in concluding that Sims’s doctors did not
regard her infarcts “as a source of continuing symptoms,”
the ALJ relied on Sims’s 1998 discharge summary indicat-
ing that there was no need “to repeat this hospitalization
with normal [sic] neuro exam.” Thus, because Sims does
not address how the existence of old lacunar infarcts
affected her motor functioning in two extremities and
because she fails to point to anything in the record to
challenge the ALJ’s conclusion, Sims has not shown that
the ALJ’s conclusion was unsupported by substantial evi-
dence.
  Sims next argues that she qualifies under listing 4.03
based on hypertension. Listing 4.03 requires evaluation
under listings 4.02 (chronic heart failure), 4.04 (ischemic
heart disease), or the listings for the affected body system,
including 2.02, 2.03, 2.04 (various visual impairments),
6.02 (impairment of renal function), or 11.04 (central ner-
vous system vascular accident). 20 C.F.R. Pt. 404, Subpt. P,
App. 1, § 4.03. Sims fails to identify the relevant listing
for her impairment, but the record does not reflect any
significant visual impairments and, as discussed earlier,
the ALJ did not err in concluding that Sims did not qual-
ify under listings 6.02 and 11.04. That leaves listings 4.02
and 4.04, and, as the ALJ concluded, Sims failed to pre-
sent evidence that her impairments met or equaled in
severity the detailed criteria associated with chronic heart
No. 02-1515                                               11

failure and ischemic heart disease. See 20 C.F.R. Pt. 404,
Subpt. P, App. 1, §§ 4.02, 4.04.
  But Sims contends that the ALJ’s conclusion was not
supported by substantial evidence because the ALJ ig-
nored or misstated various medical reports documenting
her high blood pressure. The ALJ, however, discussed
Sims’s hypertension in its analysis under Steps 3 and 4.
The ALJ relied on Dr. Henderson’s report from Septem-
ber 1998 and the medical reports from January and
March 1999 concluding that Sims’s hypertension is “con-
trollable.” Moreover, the ALJ cited Dr. Zafer’s January 1998
report and a March 1998 report from Dr. Henderson
concluding that Sims’s hypertension resulted in no end-
organ damage. The ALJ also cited various medical reports
documenting Sims’s noncompliance with her blood pres-
sure medication. Additionally, the ALJ recognized that
Sims’s syncope had been associated with abnormal EKG
readings, but the ALJ relied on Sims’s 1998 discharge
summary concluding that her arrhythmias were assoc-
iated with dehydration and a resulting electrolyte imbal-
ance.
  Sims, however, argues that three medical reports from
late 1997 prove that her high blood pressure was “chronic
and persistent despite medical intervention.” Although
those reports document Sims’s high blood pressure at
certain intervals, the report from September 8, 1997, indi-
cates that Sims did not take her blood pressure medica-
tion that morning, and the report from November 21,
1997, shows that Sims had run out of her blood pressure
medication. Thus, those reports do not prove that Sims’s
hypertension equals in severity chronic heart failure or
ischemic heart disease, and the ALJ did not err by relying
instead on Dr. Henderson’s conclusion that Sims’s hyper-
tension was controllable. See Clifford, 227 F.3d at 870 (not-
12                                              No. 02-1515

ing that a treating physician’s opinion “is entitled to
controlling weight if it is well supported by the medical
findings and not inconsistent with other substantial evi-
dence in the record”).
   Sims finally argues that she qualifies under mental
impairment listings 12.02 (organic mental disorder), 12.04
(affective disorder), and 12.06 (anxiety related disorder).
Among other criteria, each of these listings requires that
the claimant’s mental impairments result in at least two
of the following problems: (1) marked restriction in activ-
ities of daily living; (2) marked difficulties in maintain-
ing social functioning; (3) marked difficulties in main-
taining concentration, persistence, and pace; or (4) re-
peated episodes of decompensation. See 20 C.F.R. Pt. 404,
Subpt. P, App. 1, §§ 12.02B, 12.04B, 12.06B (commonly
known as “the B criteria”). The ALJ concluded that al-
though Sims was mildly to moderately limited in these
areas, her mental impairments did not result in the sig-
nificant functional limitations contemplated by these
criteria. Sims does not mention “the B criteria” and presents
nothing to undermine the ALJ’s conclusion.
  Moreover, none of the evidence that Sims contends the
ALJ ignored or misstated establishes that her impairments
met or equaled in severity the criteria under listings 12.02,
12.04, and 12.06.
  Sims argues that the ALJ misstated Dr. Herman’s psycho-
logical evaluation of her performance on the Halstead-
Reitan Neuropsychological Battery showing “many errors
in several areas which confirmed her organic brain dam-
age.” The ALJ, however, cited Dr. Herman’s conclusion
that Sims’s cognitive problems are “much more likely . . .
a manifestation of her depression, and not the result of
organicity.” Sims also contends that the ALJ ignored or
misstated the conclusions of various doctors that she
No. 02-1515                                             13

suffered from agoraphobia and depression. The ALJ,
however, acknowledged Sims’s agoraphobia in his anal-
ysis under Step 4 and her depression in his analysis
under both Step 2 and Step 4. But the ALJ noted that Dr.
Dobbs characterized those conditions as mild. Thus, Sims
has failed to show that the ALJ’s conclusion was not
supported by substantial evidence.


B. Step 5 Determination
   Sims contends that substantial evidence fails to sup-
port the ALJ’s Step 5 determination because the VE tes-
tified that she would be unemployable if her allegations
of physical and mental limitations were credible. But the
ALJ did not find all of Sims’s allegations credible, con-
cluding that Sims’s “testimony and statements about the
intensity, persistence, and limiting effects of her symp-
toms are not reasonably consistent with the record as a
whole.” This court will not disturb an ALJ’s credibility
findings unless they are patently wrong. See Diaz, 55 F.3d
at 308.
  Nonetheless, in assessing Sims’s RFC of simple and
repetitive light work, the ALJ considered some of Sims’s
allegations as well as the limitations imposed by her im-
pairments. The ALJ recognized Sims’s history of syncope
and complaints of dizziness by concluding that she could
not drive, perform jobs involving dangerous moving
machinery, or work at unprotected heights. The ALJ also
considered Sims’s mental impairments by concluding that
she could not perform jobs involving complex work pro-
cesses or unusual levels of stress. Moreover, based on
Dr. Henderson’s suggested limitation of heavy lifting and
strenuous activity, the ALJ concluded that Sims could
not lift or carry more than ten pounds frequently or twenty
pounds occasionally.
14                                             No. 02-1515

  The VE considered the above limitations when deter-
mining whether jobs existed in Indiana that Sims could
perform. The ALJ explained to the VE that those limita-
tions resulted from kidney disease with hypertension,
headaches, history of lacunar infarcts, anemia, borderline
intellectual functioning, depression, and a history of alco-
holism. Taking into account all of those impairments
and limitations, the VE testified that approximately 8,600
jobs were available in Indiana that Sims could perform.
The ALJ did not err in relying on that testimony because
it reflected Sims’s impairments to the extent that the
ALJ found them supported by the evidence in the record.
See Ehrhart v. Secretary of Health & Human Servs., 969 F.2d
534, 540 (7th Cir. 1992).
  Before closing, we make one final observation about
disability evaluations carried out by ALJs. We remind
ALJs that they must not narrowly confine their review
to isolated impairments when the record shows that the
impairments have some “combined effect.” See 20 C.F.R.
§§ 404.1520, 416.920. Here we are persuaded that the ALJ
considered the combined effect of Sims’s impairments
because he ensured that the VE took into account all of
Sims’s impairments when determining whether jobs ex-
isted in Indiana that Sims could perform. The ALJ’s eval-
uation in this case was therefore acceptable, though we
urge the SSA in the future to carefully examine the issue
of disability in light of a claimant’s total impairments.


                     III. Conclusion
  For the foregoing reasons we AFFIRM the judgment of
the district court.
No. 02-1515                                                15

   POSNER, Circuit Judge, dissenting. According to the
uncontroverted facts, the applicant for disability benefits,
Linda Sims, age 46 at the time of the administrative law
judge’s decision, is of dwarfish stature (4 feet 9 inches),
is anemic, and has a shriveled kidney that may be respon-
sible for her stratospheric blood pressure (220/108). Her
blood pressure is controllable by medication, but she
sometimes forgets to take it. She has had three strokes, has
bouts of depression, a history of alcoholism, and an IQ of
only 72—a combination of mental and psychological de-
ficiencies implying a level of mentation at which it is easy
to forget things. She is prone to fainting. The idea that she
is capable, as the administrative law judge found, of do-
ing “light work”—which is not sedentary work, but is light
factory work—“standing and walking” (I am quoting the
ALJ) “for at least six hours per day, with maximum lift-
ing of twenty pounds and frequent lifting of ten pounds,”
see Allen v. Sullivan, 977 F.2d 385, 389-90 (7th Cir. 1992),
is laughable. No employer would dare to hire her. Her
fainting fits alone would make her a menace to her co-
workers as well as herself in a factory setting and expose
her employer to substantial liability, as in DeFrancesco v.
Bowen, 867 F.2d 1040, 1044-45 (7th Cir. 1989). It is true that
she once had more or less regular employment; but as
the ALJ correctly determined, in recent years her work
has been too sporadic to count as substantial gainful em-
ployment.
  Although the majority opinion states that the ALJ “con-
sidered the combined effect of Sims’s impairments,”
the opinion goes on to make clear that he did so in an
oblique way, though it was approved in Perez v. Secretary
of Health & Human Services, 958 F.2d 445, 448 (1st Cir.
1991) (per curiam): namely by asking a vocational expert
whether, assuming Sims had the impairments the admin-
istrative law judge had found, there is a substantial num-
16                                               No. 02-1515

ber of factory jobs in Indiana that she can perform. I will
not question the method of taking into account the total-
ity of Sims’s impairments; but the implementation of the
method fell woefully short. To begin with, the administra-
tive law judge instructed the vocational expert to take
into account the fact that Sims has “the equivalent of a high-
school education.” (She left school after the eighth grade
but later earned a GED certificate.) That was irrational.
Sims obtained the equivalent of a high-school education
before she had any strokes, a point ignored by the ALJ;
he might as well have said of an Alzeimer’s patient that
he might still be able to work because he had a college
degree. It is surprising that he made this mistake since
he was mindful of the fact that she had ceased being
gainfully employed, presumably because of her strokes
and other ailments.
  More important, the ALJ failed to include Sims’s blood
pressure and resulting fainting fits in the list of impair-
ments on which the vocational expert was to base the
judgment of disability. His ground for the omission was
that Sims’s blood pressure is controllable by medication.
The ALJ failed to connect Sims’s low intelligence with her
failure to take her medicine regularly. She is not being
willful; her low intelligence makes her unable to remem-
ber to take her medicine. The ALJ thus withheld from the
vocational expert the key “combined effect of Sims’s im-
pairments”—namely the interaction between her low IQ
and her high, though theoretically controllable, blood pres-
sure. As a result, the vocational expert’s finding, on which
the ALJ, who made no independent judgment of the com-
bined effect of Sims’s impairments, based his denial of
disability benefits, rests on air.
  The majority opinion indicates misgivings about the
handling of the “combined effect” issue by “urg[ing] the
[Social Security Administration] in the future to carefully
No. 02-1515                                                17

examine the issue of disability in light of a claimant’s to-
tal impairments.” For Sims, the future is now. She was
entitled to a competent examination of the issue of dis-
ability in light of her total impairments. She did not re-
ceive it.

A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                   USCA-02-C-0072—10-4-02